     CASE 0:16-cv-01220-JRT-KMM Document 211 Filed 06/24/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Hudock et al. v. LG Electronics U.S.A., Inc.    Lead Case No. 16-cv-01220 JRT-KMM
 et al.
                                                 [PROPOSED] ORDER GRANTING
 This Document Relates To:                           JOINT STIPULATION TO
                                                   MODIFY EXPERT AND CLASS
 All Actions                                       CERTIFICATION DEADLINES


       IT IS HEREBY ORDERED that, for good cause shown and pursuant to the

Parties’ joint stipulation, the Parties’ remaining expert and class certification deadlines

shall be modified as stated below:

       1. The deadline for Defendants to serve rebuttal expert reports shall be June 28,

          2019.

       2. The deadline for Plaintiffs to depose Defendants’ rebuttal experts shall be July

          30, 2019.

       3. The deadline for Plaintiffs to file a motion seeking class certification shall be

          August 6, 2019.

       4. The deadline for Defendants to file an opposition to Plaintiffs’ motion seeking

          class certification shall be September 18, 2019.

       5. The deadline for Plaintiffs to file a reply in support of their motion seeking

          class certification shall be October 23, 2019.

       6. All other deadlines shall remain unchanged.
    CASE 0:16-cv-01220-JRT-KMM Document 211 Filed 06/24/19 Page 2 of 2



IT IS SO ORDERED.

Dated: June ___, 2019
                                  Hon. Kate M. Menendez
                                  U.S. Magistrate Judge
